Crawford, Justice.
Mrs. Cox filed her bill against Spence and the sheriff of Mitchell county. She alleged that Spence had become possessed, by transfer, of a certain fi. fa. against her deceased husband, that it had been compromised or settled in the hands of a former owner, but no entry to that effect made, and that Spence took with notice, and was proceeding to enforce it against certain lands left by her husband at his deatli; that she had filed an application for dower in these lands, which was still pending on objections to the return of the commissioners. She charges that if they?, fa. was allowed to proceed, she would be irreparably damaged, and the title to her dower lands clouded. She prayed that *544the fi. fa. be canceled, and. Spence and the sheriff be enjoined from enforcing it.
The answer denied the leading allegations of the bill. After hearing the bill and answer, and evidence in support of each, the chancellor granted the injunction, and Spence excepted.
This ease is controlled by the ruling in Jaclcson & Co. vs. Rainey, September term, 1879, pamphlet p. 94, and in accordance therewith the judgment is reversed.
Judgment reversed.